UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Todd P. Zerega, Esq. Perkins Coie LLP 700 13th Street, N.W., Suite 600 Washington, D. C. 20005-3960 Date of fiscal year end: December 31 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1.Schedule of Investments. CHOU OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 50.8% Communications - 2.3% Overstock.com, Inc. (a) $ UTStarcom Holdings Corp. (a) Consumer Discretionary - 18.8% Sears Canada, Inc. (a) Sears Holdings Corp. (a) Sears Hometown and Outlet Stores, Inc. (a) Consumer Staples - 1.6% Ascent Capital Group, Inc., Class A (a) Financials - 3.3% Asta Funding, Inc. (a) MBIA, Inc. (a) Industrials - 4.6% Chicago Bridge & Iron Co. NV Materials - 20.2% Resolute Forest Products, Inc. (a) Total Common Stock (Cost $54,440,762) Warrants - 13.7% Exer. Price Exp. Date Bank of America Corp. (a) 01/19 General Motors Co. (a) 07/19 JPMorgan Chase & Co. (a) 10/18 Wells Fargo & Co. (a) 10/18 Total Warrants (Cost $7,917,546) Total Investments - 64.5% (Cost $62,358,308)* $ Other Assets & Liabilities, Net – 35.5% Net Assets – 100.0% $ (a)Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Warrants. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CHOUINCOME FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Equity Securities - 4.3% Common Stock - 2.6% Materials - 2.6% Centrus Energy Corp., Class A (a) $ Resolute Forest Products, Inc. (a) Total Common Stock (Cost $251,821) Shares Security Description Rate Value Preferred Stock - 1.7% Financials - 1.7% Sears Roebuck Acceptance Corp. % Sears Roebuck Acceptance Corp. Total Preferred Stock (Cost $207,683) Total Equity Securities (Cost $459,504) Principal Security Description Rate Maturity Value Fixed Income Securities - 63.5% Corporate Convertible Bonds - 34.2% Communications - 17.1% $ Rainmaker Entertainment, Inc. (b) % 03/31/16 Consumer Staples - 13.8% Ascent Capital Group, Inc. 07/15/20 Financials - 2.3% Atlanticus Holdings Corp. 11/30/35 Materials - 1.0% Fortress Paper, Ltd. 12/31/16 Total Corporate Convertible Bonds (Cost $5,911,352) Principal Security Description Rate Maturity Value Corporate Non-Convertible Bonds - 24.9% Communications - 0.0% $ Dex Media, Inc. (c) % 01/29/17 $ Consumer Staples - 16.8% Avangardco Investments Public, Ltd. 10/29/15 Mriya Agro Holding PLC (d)(e) 04/19/18 Ukrlandfarming PLC (d) 03/26/18 Energy - 4.3% Alpha Natural Resources, Inc. (d)(e) 08/01/20 Alpha Natural Resources, Inc. (d)(e) 08/01/20 EXCO Resources, Inc. 04/15/22 Financials - 1.0% Sears Roebuck Acceptance Corp. 06/01/32 Materials - 2.8% Centrus Energy Corp. (c) 09/30/19 Emerald Plantation Holdings, Ltd. (c) 01/30/20 Sino-Forest Corp. (b)(e) 10/21/17 Sino-Forest Corp. (b)(e) 10/21/17 Total Corporate Non-Convertible Bonds (Cost $8,288,584) CHOU INCOME FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value Syndicated Loans - 4.4% $ Dex Media West, Inc. (f) % 12/31/16 $ RH Donnelley, Inc. (f) 12/31/16 Total Syndicated Loans (Cost $1,361,006) Total Fixed Income Securities (Cost $15,560,942) Total Investments - 67.8% (Cost $16,020,446)* $ Other Assets & Liabilities, Net – 32.2% Net Assets – 100.0% $ LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $2,699,983or 17.1% of net assets. (c) Payment in-Kind Bond. Security that gives the issuer the option at each interest payment date of making interest payments in either cash or additional debt securities. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $2,464,190 or 15.6% of net assets. (e) Security is currently in default and is on scheduled interest or principal payment. (f) Variable rate security. Rate presented is as of September 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Level 1 Level 2 Level 3 Total Investments At Value Common Stock $ $ - $ - $ Preferred Stock - - Corporate Convertible Bonds - Corporate Non-Convertible Bonds - - Syndicated Loans - - Total Investments at Value $ CHOU INCOME FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Corporate Convertible Bonds Balance as of 12/31/14 $ - Transfers In/(Out) Balance as of 09/30/15 $ Net change in unrealized appreciation/(depreciation) from investments held as of 09/30/15 $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1 and Level 2 for the period ended September 30, 2015. Significant unobservable valuation inputs for material Level 3 investments as of September 30, 2015, are as follows: Investments in Securities Fair Value at 09/30/15 Valuation Technique(s) Unobservable Input Input Values Corporate Convertible Bonds Valued at $120 Common stock has been halted Valued at 120, which was determined based on two pieces of market data available, the last traded price of the bond and the value of the bond if converted to the common stock. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis S. M. Chou Francis S. M. Chou, Principal Executive Officer Date: November 10, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Francis S. M. Chou Francis S. M. Chou, Principal Executive Officer Date: November 10, 2015 By: /s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date: November 10, 2015
